Citation Nr: 1524700	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  08-04 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to a compensable rating for bilateral hearing loss.

2. Entitlement to service connection for a left hip disability other than piriformis syndrome, to include gouty arthritis.

3. Entitlement to service connection for a left knee disability, to include gouty arthritis.

4. Entitlement to service connection for an acquired psychiatric disorder, including depression and posttraumatic stress disorder (PTSD).

(The issues of entitlement to a rating in excess of 20 percent for piriformis syndrome of the left hip with sciatica, entitlement to a rating in excess of 20 percent for fracture, left great toe with extensor hallucis tendonitis, and entitlement to a total disability rating due to individual unemployability are the subject of a separate decision.)


REPRESENTATION

Veteran represented by:	Timothy M. White, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968 and from January 1991 to February 1991. The Veteran also served with a reserve component.

This matter comes before the Board of Veterans' Appeals (Board) from July 2006, December 2006, July 2007, and January 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. The Veteran then relocated and jurisdiction over his appeal was transferred to the RO in Phoenix, Arizona. 

In November 2010 and June 2014, the Veteran testified before Veterans Law Judges (VLJ). Transcripts of these hearings are associated with the claims file. In a December 2014 letter, the Board notified the Veteran that his claims would be decided by a panel of three VLJs, and that he was entitled to an additional Board hearing before a VLJ other than the two VLJs who had previously taken testimony on the appeal issues in November 2010 and June 2014. See Arneson v. Shinseki, 24 Vet. App. 379 (2011) (claimant entitled to an opportunity for a hearing before all the Board members who will ultimately decide his appeal); see also 38 U.S.C.A. 
§§ 7102(a), 7107(c) (West 2014); 38 C.F.R. § 20.707 (2014). In December 2014, the Board received notice from the Veteran that he did not wish to testify at a hearing before a third VLJ.

In a March 2011 remand, the Board remanded the issue of whether new and material evidence had been received to reopen a claim of entitlement to service connection for depression for issuance of a statement of case.  However, further review of the record reflects that additional evidence was received within one year of the original denial in July 2007. When additional evidence is received within one year of a rating decision, it relates back to the prior rating decision, as does the subsequent adjudication. See 38 C.F.R. § 3.156(b); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); Jennings v. Mansfield, 509 F.3d 1362 (2007)(a claim becomes final and subject to a motion to reopen only after the period for appeal has run, and any interim submissions before finality must be considered by the VA as part of the original claim). Therefore, the July 2007 rating decision did not become final, the December 2008 rating decision that adjudicated the claim to reopen relates back to that decision, and the original claim for service connection is on appeal.  

In addition, the issues of entitlement to service connection for PTSD and depression were adjudicated separately, but when the record associates different diagnoses with the same symptoms, the nature of the Veteran's disorder is a question of fact for the Board and, once determined, the Board must address whether the Veteran's symptoms, regardless of diagnosis, are related to service.  Thus, the Board has recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder as listed on the title page. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The issue of entitlement to service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. On June 12, 2014, prior to the promulgation of a decision in the appeal, the Board received a request from the Veteran that his appeal of the claim for a compensable rating for bilateral hearing loss be withdrawn.

2. A left hip disability other than piriformis syndrome, to include gouty arthritis, did not have its onset in service or within one year of the Veteran's discharge from service, is not the result of disease or injury incurred during the Veteran's military service or shown to be caused or aggravated by service-connected disability.

3. A left knee disability, to include gouty arthritis, did not have its onset in service or within one year of the Veteran's discharge from service, is not the result of disease or injury incurred during the Veteran's military service or shown to be caused or aggravated by service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of the claim for a compensable rating for bilateral hearing loss by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2. The criteria for service connection for a left hip disability other than piriformis syndrome, to include gouty arthritis have not been met. 38 U.S.C.A. §§ 101(24), 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.301, 3.303, 3.309, 3.310 (2014).
 
3. The criteria for service connection for a left knee disability, to include gouty arthritis, have not been met. 38 U.S.C.A. §§ 101(24), 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.301, 3.303, 3.310 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. In the present case, the Veteran has withdrawn the appeal for an increased rating for bilateral hearing loss and, hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

II. VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in July 2006 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied. See Mayfield, 444 F.3d at 1333. Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing him with a VA examination. The Veteran's service treatment records, VA and private treatment records, and the reports of an October 2006 fee-basis, May 2009 QTC, and May 2011 VA examinations were reviewed by both the AOJ and the Board in connection with adjudication of his claims. The Veteran has not identified any additional, relevant records the Board needs to obtain for an equitable adjudication of the claims. 

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). In this case, each examiner documented the Veteran's subjective complaints and medical history, and evaluated the Veteran. However, only the May 2011 VA examiner indicated review of the claims file.  The absence of claims file review alone does not render an opinion inadequate. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008). However, as discussed further below, neither the October 2006 nor May 2009 VA opinions are adequate for other reasons. In contrast, the May 2011 VA examiner reviewed the claims file and then provided an opinion that was based on all of the available evidence. Nothing suggests that the examiner documented findings inconsistent with those found in the claims file or that an arbitrary conclusion was reached. Accordingly, the Board finds that VA's duty to assist with respect to providing a VA examination or obtaining an opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159 (c)(4). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. At both the November 2010 and June 2014 hearings, the VLJ identified the issues to be discussed. Then, both VLJs and the Veteran's accredited representative asked questions to ascertain the Veteran's contentions with regard to his claimed disabilities and evidence that would support those contentions. No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative. Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearings. Therefore, the Board finds that, consistent with Bryant, the both VLJs complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), or that any error was harmless in light of the Veteran's actual knowledge of elements of service connection.

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claims without further development and additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran). Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claims.

III. Service Connection

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. 
§ 3.303(a). Connecting the disability to service may be accomplished through statutory presumption or through affirmative evidence that shows inception or aggravation during service, or that otherwise indicates a direct relationship between service and the current disability. 38 C.F.R. §§ 3.303(a), (d). 

The statutory presumptions and VA regulations implementing them are intended to allow service connection for certain diseases when the evidence might otherwise not indicate service connection is warranted. See 38 C.F.R. § 3.303(d). Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including degenerative arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).

Each disorder for which the Veteran seeks service connection must be considered on the basis of the places, as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence. 38 C.F.R. § 3.303(a); see also 38 U.S.C.A. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence"). A veteran's lay statements may be sufficient evidence in any claim for service connection.

Presumptions of service connection are not intended to limit service connection to that basis of entitlement when the evidence warrants direct service connection. 38 C.F.R. § 3.303(d). Direct service connection may be granted for disease or disability diagnosed in service; or, if diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. Id. 

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)). In many cases, medical evidence is required to meet the requirement that the evidence be "competent." However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. Barr, 21 Vet. App. at 309.

Disability which is proximately due to or the result of service-connected disease or injury shall be service-connected. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a). 

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected. However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury. The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level. 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran contends that he developed a left hip disability other than piriformis syndrome and a left knee disability as a result of his service-connected left great toe disability and/or service-connected left hip piriformis syndrome. In the alternative, he contends that these disabilities as a direct result of the fall that injured his left great toe. Thus, he argues that service connection is warranted for these disabilities.

X-rays of the left hip and left knee at the October 2006 fee-basis examination revealed degenerative changes of both joints. At the May 2009 QTC examination, the examiner also diagnosed degenerative joint disease of the left knee, but indicated that the claimed gouty arthritis of the left hip had resolved. No degenerative joint disease of the left hip was noted on x-rays; however, there were residual scars from left hip arthroscopic surgery. Consequently, the Board determines that the Veteran has a current diagnosis with regard to the left knee and left hip. 

Service treatment records are negative for any complaint, treatment, or diagnosis related to the left knee or left hip. Further, the competent evidence does not demonstrate that a relationship between the current disabilities and the Veteran's military service.  

The October 2006 fee-basis examiner offered the opinion that it is less likely than not that the left hip and left knee arthritis is due to the Veteran's service-connected piriformis syndrome or fracture of the left great toe. However, the examiner offered no rationale for this opinion, and an opinion that contains only data and conclusions is afforded no weight. Nieves-Rodriguez, 22 Vet. App. at 302.

Similarly, a December 2006 opinion from the Orthopedic Center indicates that the Veteran's service-connected left great toe disability was causing difficulty with ambulation, which in turn could be related to the Veteran's knee and hip pain, but no rationale for that statement was provided. Id. Further, this opinion is merely speculative, and under VA regulations and Court decisions, service connection may not be based on pure speculation or remote possibility. See 38 C.F.R. § 3.102 (2014); see also Davis v. West, 13 Vet. App. 178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Perman v. Brown, 5 Vet. App. 237, 241 (1993).

The May 2009 QTC examiner's response to the question of whether the Veteran's left knee and left hip disabilities were at least as likely as not secondary to the service-connected left great toe and/or left hip piriformis syndrome was simply "not related." Thus, again, this opinion is not probative because no explanation for the opinion is offered.  Nieves-Rodriguez, 22 Vet. App. at 302.

The May 2011 VA examiner opined that the Veteran's left knee and left hip degenerative joint disease are not a result of any of his service-connected disabilities. In support of the opinion, the examiner noted that there was no evidence of chronic altered gait after the toe injury at separation from service and that the Veteran's degenerative joint disease is in both knees and symmetrical, which goes against a traumatic or mechanical alteration causing the left knee degenerative joint disease. With respect to the piriformis syndrome, the examiner stated that there was no reason why piriformis syndrome would cause a left hip or left knee disability as it is entrapment/compression of the sciatic nerve in the muscle and is unrelated to any joint disability. The examiner also indicated that hearing loss and tinnitus would not cause or exacerbate a joint disability as they involved two completely unrelated body systems.  

On the question of direct service connection, the examiner opined that the Veteran's left knee and left hip disabilities were not caused by or a result of military service, including the fall that injured his left toe. The examiner noted that the separation examination in 1968 was negative for hip and knee disabilities, as were his service examinations in the 1990s. The examiner also observed that there was no evidence of injury to either the left knee or hip in service. Further, the examiner found that the Veteran experienced a lifting injury between periods of service that resulted in a lumbar laminectomy which was not documented in the Veteran's subsequent service treatment records, and the Veteran had not reported any injury or symptoms of the left knee or left hip associated with that pre-service disability. 

The only evidence that contradicts this opinion is that of the Veteran. The Veteran is competent to speak to symptoms of his disabilities, but determinations as to their etiology require specialized technical knowledge. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Moreover, as noted by the May 2011 VA examiner, the Veteran had an injury between periods of active duty that he has not disclosed as part of his medical history, which calls into question the credibility of his assertions with respect to the history and etiology of his left knee and left hip disabilities. See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board can consider bias in lay evidence, conflicting statements of the Veteran, and the significant time delay between the affiants' observations and the date on which the statements were written in weighing credibility). As there is no competent and probative evidence that demonstrates a relationship between the Veteran's left knee and left hip degenerative joint disease and either his military service or service-connected disability, the criteria for service connection are not met.

The Board has considered the applicability of the benefit of the doubt doctrine. However, as reflected by the above discussion, the preponderance of the evidence is against the Veteran's claims for service connection for a left hip disability other than piriformis syndrome and a left knee disability. Therefore, the benefit of the doubt doctrine is not applicable, and his claims must be denied. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7.


ORDER

The appeal of the issue of entitlement to a compensable rating for bilateral hearing loss is dismissed.

Entitlement to service connection for a left hip disability other than piriformis syndrome, to include gouty arthritis, is denied.

Entitlement to service connection for a left knee disability, to include gouty arthritis, is denied.


REMAND

With regard to the service connection claim for an acquired psychiatric disability, the Board first notes that the most recent VA treatment records pertinent to disabilities other than mental health disabilities are dated in October 2011. In addition, while there are VA mental health treatment notes dated from May 2013 to December 2013 of record, the Board finds it likely that the Veteran received mental health treatment between October 2011 and May 2013. Therefore, all VA treatment notes for the Veteran dated from October 2011 to the present should be added to the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

The Board also determines that an additional VA opinion addressing the etiology of the Veteran's acquired psychiatric disability must be obtained.  The Veteran has claimed entitlement to service connection for PTSD on the basis of personal assault.  The August 2013 VA examiner noted that there was no documentation of behavioral changes that would suggest the Veteran had experienced a personal assault.  However, at his June 2014 hearing, the Veteran testified to illness, such as his ulcer, and behaviors, including drug use, which he asserts were due to his personal assault.  In addition, the Veteran has contended that he had a fistula that resulted from the personal assault, and the August 2013 examiner did not consider the occurrence of the fistula as potential evidence of the personal assault.  For these reasons, the Board determines that another VA examination to assess the nature and etiology of his acquired psychiatric disorder should be scheduled.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all VA treatment notes dated from October 2011 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

2. Schedule the Veteran for a VA psychiatric examination to assess the nature and etiology of his acquired psychiatric disability. The claims file must be made available for review, and the examination report should reflect that such review occurred. Upon review of the record, the examiner should respond to the following: 
Identify all diagnoses appropriate to the Veteran's psychiatric symptoms. 

If the examiner determines that a diagnosis of PTSD is not supported by the Veteran's symptomatology, the examiner must discuss the inconsistency of that finding with the treatment notes recording a diagnosis of PTSD. Additionally, if the examiner determines that a diagnosis of PTSD is appropriate, he or she should identify the specific stressor events that support the diagnosis. If the examiner finds that the Veteran's PTSD is due to an in-service personal assault, the examiner should discuss the Veteran's service personnel records, service treatment records, and post-service treatment records and any notes contained therein that support the occurrence of such an assault. The examiner should specifically consider the Veteran's assertions that development of an ulcer and use of drugs are indicators for him having experienced a personal assault.

Is it at least as likely as not (i.e. a 50 percent probability or more) that any acquired psychiatric disability is causally or etiologically a result of the Veteran's military service?

If the above opinion is negative, then the examiner should provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any acquired psychiatric disability was either caused or aggravated beyond its natural progression by a service-connected disability.

The VA examiner is advised that aggravation is defined for legal purposes as a permanent worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion advanced must be provided.

3. Notify the Veteran that it is his responsibility to report for any examination and to cooperate in the development of the claim. The consequences for failure to report for any VA examination without good cause may include denial of one or more of the claim. 38 C.F.R. §§ 3.158, 3.655 (2014).

4. After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal. If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his attorney and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





			
	ROBERT C. SCHARNBERGER	K. PARAKKAL
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



	                         __________________________________________
DENNIS F. CHIAPPETTA
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


